DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse in the reply filed on 02/10/2022 is acknowledged. 
Examiner asked for a species election for Gas protein coupled receptor agonist. 
Applicants provided a compliant restriction on 02/10/2022, electing A-68930. 
A search for elected species of A-68930 retrieved applicable prior art. Therefore, the search for other species of Gas protein coupled receptor agonist will not be extended in/for/during this Office Action in accordance with Markush search practice. 
Applicants’ elected species reads on claims 1, 3, 4, 7, 8, 14, 15, and 18-19. 
Claims 9-11, 20 (provisio disclaims out elected species), 23, 25, 31 (provisio disclaims out elected species), and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without02/10/2022.
The full scope of the claims have yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected Gas protein coupled receptor agonist A-68930 as used in the method of instant base claim 1.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of another G-protein coupled receptor agonist that finds prior art against the claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/965,122
This Office Action is responsive to the amended claims of 07/27/2020. 
Claims 1, 3, 4, 7, 8, 14, 15, and 18-19 have been examined on the merits.  Claims 1, 3, 4, 7, 8,  15, and 18 have been amended. Claims 14 and 19 are original.
Priority
Applicants identify the instant application, Serial #:  16/965,122, filed 07/27/2020, as a national stage entry of PCT/US2019/016178, International Filing Date: 01/31/2019, which claims Priority from U.S. Provisional Application 62/624,535, filed 01/31/2018.
Claims 1, 3, 4, 7, 8, 14, 15, and 18-19 have support from 62/624,535, therefore 01/31/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020, 03/11/2021, and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.
Claim Objections
Claim 1 is objected to because the most recent amendment, starting with “and the agonist” through the end of the sentence, is a redundant addition. The Examiner has interpreted this phrase to mean the agonist that is specific for the Gas protein coupled receptor. This meaning has already been conveyed above in the claim. Therefore, the most recent amendment is a redundant addition, has no patentable weight, and should be deleted.  Claims 3, 4, 7-8, 14-15, and 18-19, which refer back to base claim 1, are similarly objected to, but do not resolve the rationale underpinning this objection.  This objection will be rendered moot when Applicants delete the amended addition to claim 1.
Specification
The disclosure is objected to because of the following informalities: The figures on pages 17-19 have bad resolution. Currently, it is difficult to ascertain the identity of ring heteroatoms and substituents given the poor resolution.  This objection will be rendered moot when Applicants replace figures for ones with better resolution.  It is recommended to increase/enlarge the size of the illustrated compounds and provide darker (non-pixelated) lines and illustrations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 8, 14, 15, and 18-19, rejected under 35 U.S.C. 103 as being unpatentable over: 
ONCOCEUTICS (WO 2017/132661 A2, seen in IDS of 12/04/2020), 
in view of:
MAYO (“Interstitial Lung Disease”, Mayo Clinic, July 21, 2017.  Accessed 10 March 2022.  Available from:  < https://www.mayoclinic.org/diseases-conditions/interstitial-lung-disease/symptoms-causes/syc-20353108 >),
and in view of: 
MIRONES (Mirones, Isabel, et al.  “Dopamine Mobilized Mesenchymal Progenitor Cells Through D2-Class Receptors and Their PI3K/AKT Pathway”, Stem Cells, (May 8, 2014), seen in IDS of 12/04/2020), 
and in view of:
KORDES (Kordes, Claus, et al.  “Stellate cells are mesenchymal stem cells”, European Journal of Medical Research, (2014), Vol. 19, Suppl. 1: S6, pp. 1-2), 
and in view of: 
MARTIN (Martin, Yvonne Connolly.  “The Discovery of Novel Selective D1 Dopaminergic Agonists: A-68930, A-77636, A-86929, and ABT-413”, International Journal of Medicinal Chemistry, Volume 2011, pp. 1-8), 
as evidenced by: 
GUREVICH (Gurevich, Eugenia, et al.  “G protein-coupled receptor kinases as regulators of dopamine receptor functions”, Pharmacol Res. (September 2016) 111:1-16, pp. 1-38),
and in view of:
COHEN (Cohen, Rachel.  “Dopamine and Chronic Pain”, South West Spine and Pain Center, May 13, 2015, Accessed 10 Mar 2022.  Available from:  < https://www.southwestspineandpain.com/blog/dopamine-and-chronic-pain > ), 
and in view of: 
PULMONARYFIBROSISNEWS (“Pain and IPF: What’s the deal”, Pulmonary Fibrosis News, November 13, 2017. Accessed 17 March 2022. Available from < https://www.pulmonaryfibrosisnews.com/2017/11/13/ipf-pain-what-is-going-on-how-to-alleviate-it/ > ). 

Claim 1 is drawn to a method of treating or preventing a fibrotic pathology by administering a Gas protein coupled receptor agonist, wherein the Gas protein coupled receptor is preferentially expressed in mesenchymal cells. Claim 3 is drawn to the mesenchymal cell is a fibroblast or a stellate cell. Claim 4 is drawn to the Gas protein coupled receptor is a dopamine receptor D1, and the dopamine receptor agonist is selective to D1 dopamine receptor. Claim 7 is drawn to Gas protein coupled receptor agonists, which Applicants have elected A-68930. Claim 8 and 14 are drawn to the receptor agonists of Formula (I). Claim 15 is drawn to interstitial lung disease (ILD), pulmonary fibrosis (PF), idiopathic pulmonary fibrosis (IPF), liver tissue fibrosis, cardiac fibrosis, kidney fibrosis, and skin tissue fibrosis. Claim 18 and 19 are drawn to administering an additional therapeutic agent useful in treating a fibrotic pathology such as dopamine.
Determining the scope and contents of the prior art:

ONCOCEUTICS teaches the dopamine receptor is DRD1 (paragraph [00136]), which helps teach the limitations of claim 4. 
MAYO teaches that interstitial lung disease is closely intertwined with pulmonary fibrosis and interstitial lung disease causes lung scarring (i.e. fibrosis) (pages 1 and 2).   
MIRONES teaches mesenchymal progenitor cell mobilization (abstract) and that Gas protein coupled receptor is preferentially expressed in mesenchymal cells as compared to epithelial or endothelial cells (page 2530, left column first paragraph), which helps teach the limitations of claim 1. 
MIRONES also teaches a mesenchymal cell as a fibroblast (page 2531, right column third paragraph), which teaches claim 2. 
KORDES teaches that stellate cells are a type of mesenchymal cells (page 1 background). 
MARTIN teaches A-68930 as a selective D1 dopamine agonist, as compared to D2, D3, D4, or D5 dopamine receptor (abstract), which teaches the limitation of claim 4. 1, R2, R3, R4, and R5 are selected to be H. A-68930 is also one of the compounds listed in instant claim 14. MARTIN teaches contacting the cell with A-68930 which agonizes D1, which is a Gas protein coupled receptor (page 1, abstract). 
GUREVICH is relied upon for the beneficial teachings that Dopamine receptors are subtypes of Gas coupled protein receptors (Abstract). 
COHEN teaches that dopamine systems in the brain are also involved in the central regulation of chronic pain (page 1). 
PULMONARYFIBROSISNEWS teaches that idiopathic pulmonary fibrosis (IPF) can be a painful disease, and can present with lower back pain that shoots down into the legs.  This pain is thought to be from the swelling and fluid retention from IPF and due to the tight chest and back muscles from persistent coughing from IPF (pages 1-3).

Ascertaining the differences between the prior art and the claims at issue:
While ONCOCEUTICS teaches treating or preventing liver fibrosis by administering an agonist that targets at least one dopamine receptor or G protein-coupled receptor which can be DRD1 dopamine receptor and teaches other fibrotic pathologies such as pulmonary fibrosis, idiopathic pulmonary fibrosis, liver fibrosis (cirrhosis); heart fibrosis, including atrial fibrosis, dupuytren's contracture, keloids (paragraph [0011], [0018], [00136], and [00303]), ONCOCEUTICS does not teach the Gas protein coupled receptor A-68930 (which is Applicants’ elected species). 

While MIRONES teaches Gas protein coupled receptor is preferentially expressed in mesenchymal cells and mesenchymal cells can be a fibroblast (page 2530, left column first paragraph, and page 2531, right column third paragraph), MIRONES does not teach all the limitations of the instant claims. 
While KORDES teaches that stellate cells are a type of mesenchymal cells (page 1 background), it does not teach all the limitations of the instant claims.
While MARTIN teaches A-68930 as a selective D1 dopamine agonist (abstract), MARTIN does not teach all the limitations of the instant claims. 
While COHEN teaches that dopamine systems in the brain are also involved in the central regulation of chronic pain (page 1), it does not teach all the limitations of the instant claims.
While PULMONARYFIBROSISNEWS teaches the pain associated with idiopathic pulmonary fibrosis (pages 1-3), it does not teach all of the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the creation of a therapeutic product of Gas Coupled Protein receptor and their agonists, and possesses the technical knowledge necessary to make adjustments to the therapeutics to optimize treating a fibrotic pathology. Said artisan 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1, 3-4, 7-8, 14-15, and 18-19 are prima facie obvious in light of the combination of references: ONCOCEUTICS, MAYO, MIRONES, KORDES, MARTIN (as evidenced by GUREVICH), COHEN, and PULMONARYFIBROSISNEWS. 
The artisan would find obvious before the effective filing date of the claimed invention to combine the teachings of ONCOCEUTICS with MIRONES and KORDES.  The artisan would be motivated to combine MIRONES’s teachings of Gas protein coupled receptor as preferentially being expressed in mesenchymal cells as compared to epithelial or endothelial cells (page 2530, left column first paragraph) with ONCOCEUTICS’s teachings of treating or preventing liver fibrosis (paragraph [0011]), pulmonary fibrosis, idiopathic pulmonary fibrosis, nephrogenic systemic fibrosis (interpreted as synonymous to “kidney fibrosis”), heart fibrosis, including atrial fibrosis, dupuytren's contracture (a type of skin fibrosis), and keloids (another type of skin fibrosis) of the instant claim 15 (paragraph [00303]), by administering an agonist that targets at least one dopamine receptor or G protein-coupled receptor (GPCR). The artisan would therefore expect success in arriving at the method of claim 1 wherein the agonist that is specific for Gas protein coupled receptor (said receptor being expressed preferentially in mesenchymal cells versus epithelial or endothelial cells) is used to treat fibrotic pathologies (ONCOCEUTICS).  Said method would therefore also teach the claims 1, 3, and 15) since fibroblasts (MIRONES page 2531, right column third paragraph) and stellate cells (KORDES page 1) are sub-types of mesenchymal cells.  This teaches claims 1, 3-4, and 15.
The artisan would find obvious before the effective filing date of the claimed invention to substitute Applicants’ elected A-68930, a known dopamine agonist (MARTIN page 1), for the dopamine agonist taught in ONCOCEUTICS. The artisan would be motivated to substitute MARTIN’s dopamine agonist, A-68930, to replace dopamine agonist taught in ONCOCEUTICS thereby arriving at the instant invention. The artisan would expect that substituting MARTIN’s dopamine agonist, A-68930, in place of the dopamine agonist used in ONCOCEUTICS would yield predictable results since the prior art references MARTIN and ONCOCEUTICS each teach equivalents (dopamine agonists).  MPEP 2144.06(II).  Therefore, the A-68930 dopamine agonist (from MARTIN) would be expected to behave in the same way as the replaced ONCOCEUTICS dopamine agonist (ie., to treat various claimed fibrotic pathologies, as discussed, above, per ONCOCEUTICS) since each are known dopamine agonists.  This teaches claims 1, 4, 7-8, and 14.
The artisan would find obvious before the effective filing date of the claimed invention to substitute interstitial lung disease taught in MAYO (pages 1 and 2) for the pulmonary fibrotic pathologies taught in ONCOCEUTICS (paragraph [00303]). The artisan would be motivated to substitute one fibrotic pathology (interstitial lung disease from MAYO) for another fibrotic pathology (pulmonary fibrosis of ONCOCEUTICS).  The artisan would expect that said substitution of interstitial lung disease for pulmonary claims 1 and 15.
The artisan would find obvious before the effective filing date of the claimed invention to add an additional therapeutic agent of dopamine. Since COHEN teaches dopamine is a known pain-killer and known to regulate chronic pain (page 1), that the artisan would be motivated to add it as an adjuvant to A68930 to treat fibrosis. The artisan would expect that the pain-killer dopamine would add to/adjuvant the treatment with A68930 of the fibrotic pathologies, many of which are very painful (PULMONARYFIBROSISNEWS pages 1-3).  This teaches claims 1 and 18-19.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.  
A prior art search retrieved applicable art. See “SEARCH 6” in enclosed search notes. IDS also provided prior art. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” through “SEARCH 9” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625